Case: 13-14165   Date Filed: 06/10/2014   Page: 1 of 2


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-14165
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:12-cr-00055-SDM-EAJ-2



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

JOAQUIN RAMIREZ,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (June 10, 2014)

Before MARCUS, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Rosemary Cakmis, appointed counsel for Joaquin Ramirez in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 13-14165     Date Filed: 06/10/2014   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Ramirez’s convictions and

sentences are AFFIRMED.




                                          2